UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4800



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM MARTIN MCNULTY, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00445-WLO)


Submitted:   April 22, 2008                   Decided:   May 1, 2008


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North Carolina,
for Appellant. Douglas Cannon, Assistant United States Attorney,
Robert Michael Hamilton, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William Martin McNulty pled guilty to two counts of mail

fraud, in violation of 18 U.S.C. §§ 1341, 1343 (2000), and one

count of securities fraud, in violation of 15 U.S.C. §§ 77q(a), 77x

(2000).      He was sentenced to 60 months’ imprisonment on each count

to     run   concurrently,       and   ordered    to    pay   $2,973,054.79       in

restitution.      McNulty appeals his sentence.           Finding no reversible

error, we affirm.

               Counsel has filed a brief in accordance with Anders v.

California,       386    U.S.    738   (1967),    concluding    there       are    no

meritorious issues for appeal, but questioning whether the district

court abused its discretion by imposing restitution when settlement

had been reached with one of the victims in civil court.                    McNulty

was advised of his right to file a pro se supplemental brief, but

has not done so.         The Government elected not to file a brief.

       A district court's order of restitution is reviewed for an

abuse of discretion.            United States v. Henoud, 81 F.3d 484, 487

(4th    Cir.    1996).     McNulty     argued    at    sentencing    that   he    had

previously entered into a consent judgment to pay $700,000 in a

civil suit in state court brought by victim Jan Blethen stemming

from “a number of agreements and investments.”                      He argued the

$135,453.14 restitution the Government requested the district court

order him to pay Blethen was part of those same agreements and

investments and was thus encompassed by the consent judgment.


                                       - 2 -
However, McNulty presented no evidence that he in fact compensated

Blethen for her full loss and thus failed to meet his burden of

proving   that    he    compensated     the     victim    so    as    to    preclude

restitution.     See United States v. Karam, 201 F.3d 320, 327 (4th

Cir. 2000).      Therefore, we find the district court did not abuse

its discretion in ordering McNulty to pay restitution to Blethen.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.                      This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this    court    for   leave     to    withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and     argument   would       not   aid    the

decisional process.



                                                                            AFFIRMED




                                       - 3 -